Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darin E. Bartholomew Reg#:36444 on 07/29/21.

The application has been amended as follows: 
Amend claims 1 & 19 as follows:
1. An electronic assembly with phase-change material for thermal performance, the electronic assembly comprising: a substrate; a semiconductor device mounted on the substrate; a lower thermal interface arranged to conduct thermal energy away from the semiconductor device; a sealed first thermal channel comprising a first evaporator section, a first fluid transport section, and a first condenser section; a first phase-change material in the sealed first thermal channel; the first evaporator section overlying the semiconductor device, the lower thermal interface in thermal communication with the first evaporator section, the first evaporator section having a lesser evaporator height than a condenser height of first condenser section within the electronic assembly, where lower thermal interface partially encapsulates the first evaporator section, and wherein the first evaporator section comprises a tube protruding from opposite sides of the lower thermal interface; the first fluid transport section extending between the first evaporator section and the first condenser section, the first fluid transport section having a wicking section with a group of capillaries, each capillary having a capillary cross-sectional area less than a wicking cross-sectional area of the wicking section, the first evaporator section spaced apart from the first condenser section; a heat sink; the first condenser section in thermal communication with the heat sink, wherein the first phase- change material is contained within the sealed first thermal channel and wherein a condensed phase of the first phase-change material is configured to flow by gravity and by capillary action along the first fluid transport section toward the first evaporator section; and an enclosure for housing the substrate, the semiconductor device, the first evaporator section, the first fluid transport section and the first condenser section within the enclosure.  
19. The electronic assembly according to claim [[1]]2 wherein the first fluid transport section comprises a first section with a linearly sloped path of increasing height toward the first condenser section, and wherein the second fluid transport section comprises a second section with a linearly sloped path of increasing height toward the second condenser section.
Allowable Subject Matter 

2.	Claims 1-20 are allowable.
	The following is an examiners statement of reasons for allowance:
independent claims 1, recite the limitations: “…where the lower thermal interface partially encapsulates the first evaporator section, and wherein the first evaporator section comprises a tube protruding from opposite sides of the lower thermal interface… an enclosure for housing the substrate, the semiconductor device, the first evaporator section, the first fluid transport section and the first condenser section within the enclosure”.
	The aforementioned limitations in combination with all remaining limitations of respective claim(s) 1 are believed to render said claims and all claims depending therefrom (claims 2-20) allowable over the prior art references of record, taken alone or in combination. 
3.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835


/STEPHEN S SUL/Primary Examiner, Art Unit 2835